This cause is pending before the court as a disciplinary case under Gov.Jud.R. 11(5). On January 9,1996, respondent filed an appeal to this court from the decision issued by the Judicial Commission on November 3, 1995. Respondent accompanied her notice of appeal with a brief and objections.
IT IS ORDERED by the court, s-ua sponte, effective January 11, 1996, that complainant’s answer brief shall be due on or before January 24, 1996.
IT IS FURTHER ORDERED by the court, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.